 

Exhibit 10.19.1

 

FIRST Amendment
to
Loan and security agreement

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 3rd day of December, 2019, but is effective as of November 2,
2019, by and between SILICON VALLEY BANK (“Bank”) and IRIDEX CORPORATION, a
Delaware corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of November 2, 2016 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to extend the
Revolving Line Maturity Date and make certain other revisions to the Loan
Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1ACCOUNTING AND OTHER TERMS.  Section 1 of the Loan Agreement is hereby
amended by inserting the following, appearing following the second sentence
therein:

“Notwithstanding any terms in this Agreement to the contrary, for purposes of
any financial covenant and other financial calculations in this Agreement (other
than for purposes of updating the Borrowing Base) which are made in whole or in
part based upon the Availability Amount as of the last day of a particular
month, calculations relying on information from a Borrowing Base Report shall be
derived from the Borrowing Base Report delivered within thirty (30) days of
month end pursuant to Section 6.2(a) (and not, for clarity, any more recent
Borrowing Base Report delivered after such period), and the actual delivery date
of such Borrowing Base Report shall be deemed to be the last day of the
applicable month.”

 

--------------------------------------------------------------------------------

 

2.2Overadvances.  Section 2.4 of the Loan Agreement is amended by deleting the
reference to “the Default Rate” therein and inserting in lieu thereof “a per
annum rate equal to the rate that is otherwise applicable to Advances plus five
percent (5.0%)”.

2.3Conditions Precedent to all Credit Extensions.  Subsections (a) and (b) of
Section 3.2 of the Loan Agreement are deleted in their entirety and replaced
with the following:

(a)timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

2.4Procedures for Borrowing.  Section 3.4 of the Loan Agreement is deleted in
its entirety and replaced with the following:

3.4Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance (other than Advances under
Section 2.3) set forth in this Agreement, to obtain an Advance, Borrower (via an
individual duly authorized by an Administrator) shall notify Bank (which notice
shall be irrevocable) by electronic mail by 12:00 p.m. Pacific time on the
Funding Date of the Advance.  Such notice shall be made by Borrower through
Bank’s online banking program, provided, however, if Borrower is not utilizing
Bank’s online banking program, then such notice shall be in a written format
acceptable to Bank that is executed by an Authorized Signer.  Bank shall have
received satisfactory evidence that the Board has approved that such Authorized
Signer may provide such notices and request Advances.  In connection with any
such notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program such reports and information, including
without limitation, sales journals, cash receipts journals, accounts receivable
aging reports, as Bank may request in its sole discretion.  Bank shall credit
proceeds of an Advance to the Designated Deposit Account.  Bank may make
Advances under this Agreement based on instructions from an Authorized Signer or
without instructions if the Advances are necessary to meet Obligations which
have become due.

2

--------------------------------------------------------------------------------

 

2.5Full Disclosure.Section 5.11 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

5.11Full Disclosure.No written representation, warranty or other statement of
Borrower in any report, certificate, or written statement submitted to the
Financial Statement Repository or otherwise submitted to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written reports, written certificates, and written statements submitted
to the Financial Statement Repository or otherwise submitted to Bank, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the reports, certificates, or
written statements not misleading (it being recognized by Bank that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

2.6Financial Statements, Reports, Certificates.  

(a)Subsection (a) of Section 6.2 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

(a)a Borrowing Base Report (and any schedules related thereto and including any
other information requested by Bank with respect to Borrower’s Accounts) (i) no
later than Friday of each week when a Streamline Period is not in effect and
(ii) within thirty (30) days after the end of each month when a Streamline
Period is in effect;

(b)Subsection (d) of Section 6.2 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

(d)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month in a form
reasonably acceptable to Bank (the “Monthly Financial Statements”);

(c)Subsection (g) of Section 6.2 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

(g)(i) at all times that Borrower’s Board of Directors requires Borrower to
prepare audited financial statements, as soon as available, and in any event
within one hundred eighty (180) days following the end of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from Burr Pilger Mayer, Inc. or such other independent certified
public accounting firm reasonably acceptable to Bank; and (ii) at all other
times, as soon as available, but no later than sixty (60) days following the end
of Borrower’s fiscal year, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations for such fiscal
year in a form acceptable to Bank;

3

--------------------------------------------------------------------------------

 

(d)Section 6.2 of the Loan Agreement is hereby amended by deleting “and” at the
end of Section 6.2(j), replacing the “.” at the end of Section 6.2(k) with “;
and”, and by adding Section 6.2(l) to the Loan Agreement immediately after
Section 6.2(k) as follows:

(l)Beneficial Ownership Information.  Borrower shall provide Bank with prompt
written notice of any changes to the beneficial ownership information set out in
the Beneficial Ownership Information Disclosure Form.  Borrower understands and
acknowledges that Bank relies on such true, accurate and up-to-date beneficial
ownership information to meet Bank’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers.

2.7Accounts Receivable.  

(a)Subsection (c) of Section 6.3 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

(c)Collection of Accounts.  Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or such other “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”).  Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account.  Subject to Bank’s right to maintain a reserve
pursuant to Section 6.3(g), all amounts received in the Cash Collateral Account
shall be (i) when a Streamline Period is not in effect, applied to immediately
reduce the Obligations under the Revolving Line (unless Bank, in its sole
discretion, at times when an Event of Default exists, elects not to so apply
such amounts), or (ii) when a Streamline Period is in effect, transferred on a
daily basis to Borrower’s operating account with Bank.  Borrower hereby
authorizes Bank to transfer to the Cash Collateral Account any amounts that Bank
reasonably determines are proceeds of the Accounts (provided that Bank is under
no obligation to do so and this allowance shall in no event relieve Borrower of
its obligations hereunder).

(b)Subsection (e) of Section 6.3 of the Loan Agreement is deleted in its
entirety and replaced with the following:

(e)Verifications; Confirmations; Credit Quality; Notifications.  Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.

(c)Section 6.3 of the Loan Agreement is hereby amended by inserting the
following appearing as subsection (g) thereto:

4

--------------------------------------------------------------------------------

 

(g)Reserves.  Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.

2.8Formation or Acquisition of Subsidiaries.  Section 6.12 of the Loan Agreement
is hereby amended by deleting the first sentence leading up to clause (a)
therein of such Section and replacing it with the following:

“Notwithstanding and without limiting the negative covenants contained in
Sections 7.3 and 7.7 hereof, at the time that Borrower forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date (including, without limitation, pursuant to Division), Borrower
shall, at the request of Bank in its sole discretion,”

 

2.9Online Banking.  Section 6.14 of the Loan Agreement is hereby inserted
immediately following Section 6.13:

6.14Online Banking.  

(a)Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).

(b)Comply with the terms of Bank’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator.  Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.

2.10Dispositions.Section 7.1 of the Loan Agreement is hereby amended by deleting
the first sentence leading up to clause (a) therein of such Section and
replacing it with the following:

“Convey, sell, lease, transfer, assign, or otherwise dispose of (including,
without limitation, pursuant to a Division) (collectively, “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers”

5

--------------------------------------------------------------------------------

 

2.11Changes in Business, Management, Control, or Business Locations.  Section
7.2 of the Loan Agreement is hereby amended by adding the following sentence at
the end of such Section:

If Borrower intends to add any new offices or business locations, including
warehouses containing in excess of Two Hundred Thousand Dollars ($200,000) of
Borrower’s assets or property, then Borrower will first receive the written
consent of Bank (such consent not to be unreasonably withheld), and shall use
commercially reasonable efforts to obtain a landlord consent in form and
substance satisfactory to Bank.

2.12Mergers or Acquisitions.  Section 7.3 of the Loan Agreement is hereby
amended by deleting the first sentence thereof in its entirety and replacing it
with the following:

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person (the
“Target”) (including, without limitation, by the formation of any Subsidiary or
pursuant to a Division) (an “Acquisition”), except that (i) a Subsidiary may
merge or consolidate into another Subsidiary or into Borrower and (ii) Borrower
and its Subsidiaries may consummate any Permitted Acquisition.

 

2.13Power of Attorney.  Section 9.2 of the Loan Agreement is deleted in its
entirety and replaced with the following:

9.2Power of Attorney.

Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact,
exercisable following the occurrence of an Event of Default, to:  (a) endorse
Borrower’s name on any checks, payment instruments, or other forms of payment or
security; (b) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against Account Debtors; (c) demand, collect, sue, and give
releases to any Account Debtor for monies due, settle and adjust disputes and
claims about the Accounts directly with Account Debtors, and compromise,
prosecute, or defend any action, claim, case, or proceeding about any Collateral
(including filing a claim or voting a claim in any bankruptcy case in Bank’s or
Borrower’s name, as Bank chooses); (d) make, settle, and adjust all claims under
Borrower’s insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, or other claim in or to the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; and (f) transfer the Collateral into the name of Bank or a third party
as the Code permits.  Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and the Loan Documents have been terminated.  Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and the Loan Documents have been terminated.

6

--------------------------------------------------------------------------------

 

2.14Definitions.  

(a)The following terms and their respective definitions set forth in
Section 13.1 are deleted in their entirety and replaced with the following:

“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.”

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.  For
purposes of the definition of Eligible Accounts, Affiliate shall include a
Specified Affiliate.”

“Borrowing Base” is eighty percent (80%) of Eligible Accounts, provided that the
portion of the Borrowing Base comprised of Eligible Foreign Accounts shall not
exceed fifty percent (50%) of the Borrowing Base, as determined by Bank from
Borrower’s most recent Borrowing Base Report (and as may subsequently be updated
by Bank based upon information received by Bank including, without limitation,
Accounts that are paid and/or billed following the date of the Borrowing Base
Report); provided, however, that Bank has the right to decrease the foregoing
percentages in its good faith business judgment to mitigate the impact of
events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value, and Bank will endeavor to provide Borrower notice of
such changes, provided that the failure to do so shall not give rise to any
liability to Bank.

 

“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(e) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment,
and Bank will endeavor to provide Borrower notice of such changes, provided that
the failure to do so shall not give rise to any liability to Bank.  Bank
reserves the right at any time after the Effective Date to adjust any of the
criteria set forth below and to establish new criteria in its good faith
business judgment.  Unless Bank otherwise agrees in writing, Eligible Accounts
shall not include:

(a)Accounts (i) for which the Account Debtor is Borrower’s Affiliate, officer,
employee, investor, or agent, or (ii) that are intercompany Accounts;

(b)Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c)Accounts with credit balances over ninety (90) days from invoice date;

7

--------------------------------------------------------------------------------

 

(d)Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within ninety (90)
days of invoice date;

(e)Accounts owing from an Account Debtor (i) which does not have its principal
place of business in the United States except for Eligible Foreign Accounts;

(f)Accounts billed from and/or payable to Borrower outside of the United States
(sometimes called foreign invoiced accounts);

(g)Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;

(h)Accounts billed and/or payable in a Currency other than Dollars

(i)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(j)Accounts with or in respect of accruals for marketing allowances, incentive
rebates, price protection, cooperative advertising and other similar marketing
credits, unless otherwise approved by Bank in writing;

(k)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(l)Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;

(m)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(n)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(o)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(p)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

8

--------------------------------------------------------------------------------

 

(q)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(r)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

(s)Accounts for which the Account Debtor has not been invoiced;

(t)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(u)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (including Accounts with a due date that is more than
ninety (90) days from invoice date);

(v)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(w)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(x)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;

(y)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(z)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25.0%) of all Accounts (but only to the extent of
the amounts that exceed that percentage), unless Bank approves in writing; and

(aa)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Revolving Line Maturity Date” is January 1, 2020.

 

9

--------------------------------------------------------------------------------

 

(b)The following new defined terms are hereby inserted alphabetically in
Section 13.1:

“Administrator” is an individual that is named:

(a)as an “Administrator” in the “SVB Online Services” form completed by Borrower
with the authority to determine who will be authorized to use SVB Online
Services (as defined in Bank’s Online Banking Agreement as in effect from time
to time) on behalf of Borrower; and

(b)as an Authorized Signer of Borrower in an approval by the Board.

“Beneficial Ownership Information Disclosure Form” means the form attached
hereto as Exhibit E.

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (b) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.

(c)The defined term “Transaction Report” and its definition set forth in
Section 13.1 of the Loan Agreement is deleted in its entirety, and all
occurrences of and references to such term in the Loan Agreement are hereby
deleted and replaced by the defined term “Borrowing Base Report” as defined
herein.

2.15Exhibit B (Compliance Statement).  The Compliance Statement appearing as
Exhibit B to the Loan Agreement is deleted in its entirety and replaced with the
Compliance Statement attached hereto as Schedule A.

2.16Exhibit D (Transaction Report).  The Transaction Report (as defined in the
Loan Agreement until the date of this Amendment) appearing as Exhibit D to the
Loan Agreement is deleted in its entirety and replaced with the following:
“Exhibit D – Intentionally Omitted”.

10

--------------------------------------------------------------------------------

 

2.17Exhibit E (Beneficial Ownership Information Disclosure Form).  The Loan
Agreement is hereby amended by adding a new Exhibit E (Beneficial Ownership
Information Disclosure Form) to the Loan Agreement in the form attached hereto
as Schedule B.  All references in the Loan Agreement to the Beneficial Ownership
Information Disclosure Form shall be deemed to refer to the Beneficial Ownership
Information Disclosure Form attached hereto as Schedule B.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

11

--------------------------------------------------------------------------------

 

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of the Effective Date, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof.

6.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8.Effectiveness.  This Amendment shall be deemed effective as of November 2,
2019 upon (a) the due execution and delivery to Bank of this Amendment by each
party hereto, (b) Borrower’s payment of (i) a fully-earned, non-refundable
amendment fee in an amount equal to Six Thousand Two Hundred Fifty Dollars
($6,250) and (ii) Bank’s legal fees and expenses incurred in connection with
this Amendment, and (c) the due execution and delivery to Bank of the Beneficial
Ownership Information Disclosure Form.

[Signature page follows.]

 

12

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

 

/s/ Sheetal Kapani

Name:

 

Sheetal Kapani

Title:

 

Vice President

 

 

BORROWER

 

 

 

IRIDEX CORPORATION

 

 

 

 

 

 

By:

 

/s/ Romeo R. Dizon

Name:

 

Romeo R. Dizon

Title:

 

VP of Finance

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Schedule A

EXHIBIT B

COMPLIANCE STATEMENT

 

TO:

 

SILICON VALLEY BANK

 

Date: [           ]

 

 

 

 

 

FROM:

 

IRIDEX CORPORATION

 

 

 

Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), Borrower is in complete compliance for the
period ending _______________ with all required covenants except as noted below.
Attached are the required documents evidencing such compliance, setting forth
calculations prepared in accordance with GAAP consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes, and (ii) with respect to unaudited financial statements, for the
absence of footnotes, subject to year-end audit adjustments.  Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Statement

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited if required by Board) + CC

FYE within 180 days if audited; FYE within 60 days if company prepared

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Detailed general ledger report

Monthly within 30 days and with each Advance

Yes   No

A/R & A/P Agings

Monthly within 30 days

Yes   No

Borrowing Base Report

Monthly within 30 days if Streamline Period in effect or no Obligations under
the Revolving Line are outstanding; weekly if Streamline Period is not in effect
or Obligations under the Revolving Line are outstanding; and with each Advance

Yes   No

Board Projections

Within the later of 30 days of Board approval or FYE, and as updated

Yes   No

 

 

Streamline Period

Applies

Net Cash > $3,500,000 for prior 2 calendar months

Yes

Net Cash < $3,500,000 for prior 2 calendar months

No

 

Other Matters

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

--------------------------------------------------------------------------------

 

Schedule B

EXHIBIT E

BENEFICIAL OWNERSHIP INFORMATION DISCLOSURE FORM

Company: IRIDEX CORPORATION, a Delaware corporation

1.Is the Company any of the following:

 

(i)

a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(ii)

an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(iii)

an investment adviser registered with the Securities and Exchange Commission
under the Investment Advisers Act of 1940; or

 

(iv)

a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

Yes ☒  No☐

If yes, skip to signature.  If no, continue to 2:

2.Is the Company a pooled investment vehicle that is not operated or advised by
a regulated financial institution?

Yes ☐  No☐

If yes, skip to 4 below.  If no, continue to 3:

3.Does any individual, directly or indirectly (for example, if applicable,
through such individual’s equity interests in the Company’s parent entity),
through any contract, arrangement, understanding, relationship or otherwise, own
25% or more of the equity interests of the Company:

                                                         Yes ☐  No☐

If yes, complete the following information.  If no, continue to 4 below.






 

--------------------------------------------------------------------------------

 

 

Name

Date of

birth

Residential

address

For US Persons,

Social Security

Number:(non-US

persons should

provide SSN

if available)

For Non-US

Persons: Type

of ID, ID

number,country

of issuance,

expiration date

Percentage of

ownership

(if indirect

ownership, explain

structure)

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

 

4.Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.  If appropriate, an individual listed
in Section 1 above may also be listed here.

 

 

Name

Date of

birth

Residential

address

For US Persons, Social

Security Number:

(non-US persons

should provide SSN if

available)

For Non-US Persons:

Type of ID, ID number,

country of issuance,

expiration date

1

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in this Beneficial Ownership Information Disclosure Form is
true, complete and correct.

 

Date:  December 3, 2019

 

By:

 

/s/ Romeo R. Dizon

Name:

 

Romeo R. Dizon

Title:

 

VP of Finance

Email:

 

rdizon@iridex.com

Phone:

 

650-605-8727

 

 

 

 

 

 